Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the plurality of columnar wirings include a plurality of first columnar portions electrically connected to the plurality of first electrodes and a plurality of second columnar portions electrically connected to the plurality of second electrodes, 
wherein an area of each of the plurality of first columnar portions is larger than an area of each of the plurality of second columnar portions when viewed along the thickness direction, and
wherein the plurality of first columnar portions are located on both sides of the
semiconductor element in a first direction orthogonal to the thickness direction, and are arranged along a second direction orthogonal to both of the thickness direction and the first direction”.

Claims 2-4 and 6-17 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the plurality of columnar wirings include a plurality of first columnar portions electrically connected to the plurality of first electrodes and a plurality of second columnar portions electrically connected to the plurality of second electrodes, wherein the first circuit includes a plurality of switching circuits, wherein a plurality of currents having different magnitudes are output from the plurality of switching circuits,
wherein an area of each of the plurality of first columnar portions is larger than an area of each of the plurality of second columnar portions when viewed along the thickness direction, and 
wherein the plurality of first columnar portions are located on both sides of the semiconductor element in a first direction orthogonal to the thickness direction, and are arranged along a second direction orthogonal to both of the thickness direction and the first direction”.

Claims 19-20 depend from claim 18, and therefore, are allowed for the same reason as claim 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826